                       UNITED STATES DISTRICT COURT

                       MIDDLE DISTRICT OF LOUISIANA



LANCE MEADORS                                                       CIVIL ACTION

VERSUS

ANTONIO D’AGOSTINO, ET AL.                                 NO.: 18-01007-BAJ-EWD


                               RULING AND ORDER

        Before the Court is the Motion for Partial Summary Judgment (Doc. 15)

filed by Defendants Antonio D’Agostino, Buchanan Hauling and Rigging, Inc., and

National Interstate Insurance Company. For the reasons that follow, Defendants’

Motion is GRANTED.

   I.      BACKGROUND

        This dispute arises from a car accident between Plaintiff and D’Agostino in

West Baton Rouge Parish, Louisiana. On October 22, 2018, Plaintiff alleges that he

was driving in the right lane on the Mississippi River Bridge when D’Agostino struck

his vehicle from the left lane. (Doc. 1 at p. 3) Plaintiff claims that the force of the

collision pushed his car further to the right, which resulted in his car being pinned

between D’Agostino’s eighteen-wheeler truck and the bridge railing. (Id.). Plaintiff

claims that when the vehicles came to a stop, Plaintiff became trapped, resulting in

the need for the fire department to extract him from his vehicle. (Id.)

        Plaintiff claims that D’Agostino was negligent and reckless in his driving when

he caused the collision. (Id.) Plaintiff asserts that D’Agostino had a duty to operate


                                           1
his vehicle with diligence and care, and that he breached it through his negligent and

reckless driving. Plaintiff further asserts that Defendant committed the following

violations: (1) moving a vehicle from a lane without first ascertaining that such a

move could be made, in violation of La. R.S. § 32:79; (2) failure to keep a proper

lookout for other vehicles to avoid a collision; (3) failure to maintain control of his

vehicle timely and properly so as to bring it to a stop before striking Plaintiff; (4)

failure to give sufficient berth to avoid striking Plaintiff; and (5) violations of various

city and state laws and ordinances. (Id. at p. 4).

      Plaintiff argues that due to D’Agostino’s negligence, co-Defendant Buchanan

is liable for Plaintiff’s injuries and damages under the doctrine of respondeat superior

and Louisiana Civil Code article 2320. Plaintiff argues that D’Agostino was in the

course and scope of his employment while driving an eighteen-wheeler truck

belonging to Buchanan. (Id. at p.2). Plaintiff further argues that Buchanan is liable

jointly, severally, and in solido for Plaintiff’s injuries and damages due to Buchanan’s

negligent supervision, training, and hiring of D’Agostino. Plaintiff additionally names

National Interstate Insurance Company and XYZ Insurance Company as defendants

in this suit because they provided liability insurance coverage to Defendants and

excess liability insurance coverage to Buchanan.

      Defendants now move for partial summary judgment against Plaintiff.

Defendants stipulate that D’Agostino was acting in the course and scope of his

employment when the collision occurred. Defendants argue that Plaintiff’s claims

should be dismissed because Plaintiff cannot simultaneously maintain claims for



                                            2
direct negligence and vicarious liability against Buchanan for D’Agostino’s negligent

driving.

   II.     LEGAL STANDARD

         Pursuant to Rule 56, “[t]he [C]ourt shall grant summary judgment if the

movant shows that there is no genuine dispute as to any material fact and the movant

is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a). In determining

whether the movant is entitled to summary judgment, the Court views the facts in

the light most favorable to the non-movant and draws all reasonable inferences in

the non-movant's favor. Coleman v. Houston Independent School Dist, 113 F.3d 528,

533 (5th Cir. 1997).

         After a proper motion for summary judgment is made, the non-movant must

set forth specific facts showing there is a genuine issue for trial. Anderson v. Liberty

Lobby, Inc., 477 U.S. 242, 250 (1986). At this stage, the Court does not evaluate the

credibility of witnesses, weigh the evidence, or resolve factual disputes. Int'l

Shortstop, Inc. v. Rally's, Inc., 939 F.2d 1257, 1263 (5th Cir. 1991), cert. denied, 502

U.S. 1059 (1992). However, if the evidence in the record is such that a reasonable

jury, drawing all inferences in favor of the non-moving party, could arrive at a verdict

in that party's favor, the motion for summary judgment must be denied. Int'l

Shortstop, Inc., 939 F.2d at 1263.

         On the other hand, the non-movant's burden is not satisfied by some

metaphysical doubt as to the material facts, or by conclusory allegations,

unsubstantiated assertions, or a mere scintilla of evidence. Little v. Liquid Air Corp.,


                                           3
37 F.3d 1069, 1075 (5th Cir. 1994). Summary judgment is appropriate if the non-

movant “fails to make a showing sufficient to establish the existence of an element

essential to that party's case.” Celotex Corp. v. Catrett, 477 U.S. 317, 324 (1986). In

other words, summary judgment will be appropriate only “if the pleadings,

depositions, answers to interrogatories, and admissions on file, together with

affidavits if any, show that there is no genuine issue as to any material fact, and that

the moving party is entitled to judgment as a matter of law.” Sherman v. Hallbauer,

455 F.2d 1236, 1241 (5th Cir. 1972).

III.   DISCUSSION


       The sole issue before the Court is whether a plaintiff may simultaneously

maintain causes of action for respondeat superior and a direct negligence action

(negligent hiring, training, and/or supervision) against the employer when the

employer stipulates that the employee acted in the course and scope of employment

when committing the alleged negligent act. Defendant asserts that there is no

genuine issue of material fact that its employee was in the course and scope of his

employment when the accident occurred. (Doc. 15-2 at p. 3). Defendant argues that

Louisiana law does not allow Plaintiff to maintain a separate cause of action for

negligent supervision, hiring, and training when Defendant has stipulated to its

employee being in the course and scope of employment. Defendant asserts that

although the Louisiana Supreme Court has not yet ruled on this issue, all federal

district courts in Louisiana have made rulings consistent with this principle. (Id. at




                                           4
p. 7). Defendant cites Dennis v. Collins, No. CV 15-2410, 2016 WL 6637973 (W.D. La.

Nov. 9, 2016) and subsequent federal rulings for support.

      In his opposition, Plaintiff confirms that neither the Louisiana Supreme Court

nor the United States Court of Appeals for the Fifth Circuit have ruled on this issue,

but argues that the principles of respondeat superior and negligent supervision,

hiring, and training are separate and distinct. (Doc. 16 at p. 3). Plaintiff further

argues that the actions can be maintained simultaneously because respondeat

superior “insures that employers pay for their employee’s negligence” and a “direct

action for negligent hiring holds the employer accountable for its own part in a tort.”

(Id.). Defendant argues that in the absence of a final decision by the Louisiana

Supreme Court, the Court must make an “Erie guess” and determine how the

Louisiana Supreme Court would resolve the issue if presented with the same issue.

A.    Erie Guess

      Where jurisdiction is founded on diversity, federal courts must apply the

substantive law of the forum state. Erie R.R. v. Tompkins, 304 U.S. 64, 78, 58 S.Ct.

817, 82 L.Ed. 1188 (1938). Where there are no Louisiana Supreme Court cases on

point, the Court must make an Erie guess by predicting how the Louisiana Supreme

Court would rule. Jorge-Chavelas v. Louisiana Farm Bureau Casualty Insurance

Company, 307 F.Supp.3d 535,549 (M.D. La. 2018). In making an Erie guess, the Court

is required to rely on the following: (1) decisions of the Louisiana Supreme Court in

analogous cases, (2) the rationales and analyses underlying Louisiana Supreme

Court decision on related issues, (3) dicta by the Louisiana Supreme Court, (4) lower


                                          5
state court decisions, (5) the general rule on the question, (6) the rulings of courts of

states to which Louisiana courts look when formulating substantive law, and (7) other

available sources, such as treatises and legal commentaries. Gulf & Mississippi River

Transp. Co. v. BP Oil Pipeline Co., 730 F.3d 484,488-89 (5th Cir. 2013). The federal

court is not bound by Louisiana appellate decisions, particularly if there is

“persuasive data that the highest court of the state would decide otherwise” Jorge-

Chavelas, 307 F. Supp. 3d. 535, 549 (M.D. La. 2018) (quoting Am. Int’l Specialty Lines

Ins. Co., 352 F.3d 254, 260-61(5th Cir. 2003)).

      “Louisiana law lacks binding precedent as to whether simultaneous causes of

action can be brought against the employer under the doctrine of respondeat superior

as well as the negligence of the employer in hiring, training, and/or supervision when

the employer has stipulated that the employee acted in the course and scope of

employment.” Wright v. National Interstate Insurance Co., No. CV 16-16214, 2017

WL 5157537, at *2 (E.D. La. Nov. 7, 2017). From the cases that the parties cite,

coupled with the Court’s own research, the Court finds that it remains true that there

is no binding precedent on this issue under Louisiana law. Since the Louisiana

Supreme Court has not made a final decision on this issue, the Court finds that is

required to make an Erie guess to resolve the instant motion.

      B.        Louisiana Federal Courts’ Application of Louisiana
                Jurisprudence on This Issue


      The Court is not the first to make an Erie guess on this issue. Several

persuasive authorities have noted that federal courts in all three districts of


                                           6
Louisiana embarked on the same jurisprudential search. To date, federal district

courts in Louisiana have uniformly held that when an employer stipulates to course

and scope, the plaintiff cannot also maintain a direct negligence claim against the

employer.1 Pigott v. Heath, No. CV 18-9438, 2020 WL 564958, at *3 (E.D. La. Feb. 5,

2020). The jurisprudential authority that influenced this uniformed ruling is Dennis

v. Collins, No. CV 15-2410, 2016 WL 6637973 (W.D. La. Nov. 9, 2016).

       In Dennis, the court delved into the depths of Louisiana jurisprudence to

formulate an Erie guess so compelling that subsequent rulings have yet to depart

from it. The Dennis court encountered facts similar to the instant case, in which the

driver, an employee of the defendant, allegedly caused a collision with plaintiff’s

vehicle. The defendant argued, consistent with rulings from the Louisiana Courts of

Appeal for the Third and Fifth Circuits,2 that the plaintiff could not simultaneously

pursue both a negligence cause of action pursuant to vicarious liability and a direct

negligent supervision and/or negligent training cause of action against the employer

when the employer stipulated that the employee was in the course and scope of

employment when he committed the alleged negligent act. In its analysis, the Dennis

court explored Louisiana Civil Code articles 2315 and 2320, the Louisiana Supreme




1 See Fox v. Nu Line Transport LLC, No. 2:18-CV-00502, 2019 WL 4316955, at *2 (W.D. La. Sept.
11, 2019); Wright v. National Interstate Ins. Co., No. CV 16-16214, 2017 WL 5157537, at *3 (E.D. La.
Nov. 7, 2017); Coffey v. Knight Refrigerated, LLC, No. CV 19-3981, 2019 WL 5684258, at *2 (E.D. La.
Nov. 1, 2019); Wilcox v. Harco, No. CV 16-187-SDD-EWD, 2017 WL 2772088 (M.D. La. June 26,
2017).

2 Liberstat v. J& K Trucking, Inc., 772 So.2d 173 (La. App. 3rd Cir. 10/11/2000); Griffin v. Kmart
Corp., 776 So. 2d 1226 (La. App. 5th Cir. 2000).


                                                 7
Court’s recognition of direct negligence claims as “separate and independent,”3 the

distinction between intentional torts and negligence, and the impact of a defendant’s

stipulation to course and scope. In finding that Louisiana jurisprudence weighed in

favor of the defendant’s argument, the Dennis court held:

                 “The Court’s answer to this question is that there is no genuine
          issue of material fact on the elements of cause-in-fact or legal cause…the
          driver (Collins) was unquestionably acting in the course and scope of
          employment, and Greyhound has stipulated to this fact. See Record
          Document 37-2 at 1. If the trier of fact finds that he was negligent and
          that his negligence was a cause-in-fact and legal cause of Dennis'
          injuries, then Greyhound is liable for Collins' actions. If he was not
          negligent, then no amount of negligence on the part of Greyhound in
          training and supervising him could have been the cause-in-fact or legal
          cause of the collision and Dennis' injuries. In other words, if the trier of
          fact does not find that Collins (exercising his training and under the
          supervision of Greyhound on the day of the collision) was negligent on
          the day of the collision, the trier of fact could not reasonably find that
          but-for Greyhound’s failure to properly train and supervise Collins, the
          injuries to Dennis would not have occurred. Nor could the trier of fact
          reasonably find that Greyhound’s failure to properly train and supervise
          Collins was a legal cause of Dennis' injuries if Collins was not negligent;
          Greyhound should not be held liable if its failure to train and supervise
          Collins did not result in an actual breach of duty by Collins on the day
          of the collision.”

Dennis v. Collins, No. CV 15-2410, 2016 WL 6637973, at *8 (W.D. La. Nov. 9, 2016).

The Dennis court clarified that where a defendant has not stipulated to course and

scope, a plaintiff may maintain simultaneous actions for respondeat superior and

negligent hiring, training, and/or supervision by the defendant employer. Id. at *8.

The Dennis court then granted the defendant’s motion for partial summary judgment

and dismissed plaintiff’s claims for negligent training and supervision. The Dennis




3   See Roberts v. Benoit, 605 So.2d 1032 (La. 1991).

                                                    8
court reasoned that plaintiff’s direct negligence actions are subsumed by the

respondeat superior action when the defendant stipulates to course and scope.

       Like the courts of the Western and Eastern Districts of Louisiana, this Court,

too, has ruled consistent with Dennis. In Wilcox v. Harco, No. CV 16-187-SDD-EWD,

2017 WL 2772088 (M.D. La. June 26, 2017), the Court found that the plaintiff failed

to show why a ruling consistent with Dennis is not mandated. With similar facts in

which the defendant stipulated to course and scope, the plaintiff argued that

Louisiana’s comparative fault regime allows him to pursue both claims

independently. The Court found, for the same reasons in Dennis, that this argument

did not suffice as a reason to depart from the reasoning in Dennis.

       C.     Plaintiff’s Argument

       Plaintiff argues that the Court should permit both actions to proceed for public

policy reasons. Plaintiff argues that a “contrary holding would allow employers to

avoid direct responsibility for substandard hiring, training, and supervision practices

in every case in which their employees acted negligently.” (Doc. 16 at p. 4). Plaintiff

further argues that by allowing employers to simply stipulate that the employee was

acting in the course and scope of employment, Louisiana employers would force the

plaintiff to proceed under only a theory of vicarious liability, shielding the employers

from all liability for their own bad acts. (Id.).

       The Court finds that Plaintiff’s public policy argument fails to persuade the

Court to depart from the reasoning of Dennis and its progeny. Dismissing direct

negligence claims against an employer, who remains vicariously liable under a theory



                                             9
of respondeat superior, does not subvert the Plaintiff’s right to be fully compensated

for any injury suffered by the Defendant’s negligence. Pigott v. Heath, 2020 WL

564958 at * 4. This is because Plaintiff’s direct negligence claim is essentially

subsumed in the direct negligence claim against the employee. In simpler terms, an

employee driver’s negligence may include negligence of an employer for lapses in

training or supervision. If a driver was not negligent, then no amount of negligence

on the part of an employer could be the cause-in-fact or legal cause of a collision. See

Fox v. Nu Line Transport LLC, No. 2:18-CV-00502, 2019 WL 4316955, at *2 (W.D.

La. Sept. 11, 2019); Wright v. National Interstate Ins. Co., No. CV 16-16214, 2017 WL

5157537, at *3 (E.D. La. Nov. 7, 2017). Thus, the Court finds summary judgment in

favor of Defendant. Plaintiff’s direct negligence claim is dismissed.

IV.   CONCLUSION
      Accordingly,

      IT IS ORDERED that Defendant’s Motion for Partial Summary Judgment

(Doc. 15) is GRANTED.

      IT IS FURTHER ORDERED that Plaintiff’s direct negligence action against

Defendant is DISMISSED.

                     Baton Rouge, Louisiana, this 30th day of March, 2020.



                                        _____________________________________
                                        JUDGE BRIAN A. JACKSON
                                        UNITED STATES DISTRICT COURT
                                        MIDDLE DISTRICT OF LOUISIANA




                                          10
